Title: To James Madison from Virgil Maxcy, 10 November 1822
From: Maxcy, Virgil
To: Madison, James


                
                    Sir,
                    Tulip Hill, near Annapolis, Md Nov. 10. 1822.
                
                I take the liberty of inclosing you a pamphlet written in Defence of the Maryland Resolutions relative to Appropriations of Public Land for the purposes of education, and in answer to objections, which have been raised against them—and cannot but hope that a Proposition, promising if carried into effect, important results in favour of the stability of our Institutions, will meet with the approbation of one, whose great talents have been devoted through life to the interests of Freedom & good Government. I have the honour to be With the greatest Respect Sir, Yr. Mo: Obt. Hble. Servt.
                
                    V. Maxcy
                
            